DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1-3, 5-13, 17, 19-20, 96-100 is/are objected to because of the following informalities:  
	Claim 1 recites the limitation “the guard” in line 7, instead of “the guard device” in order to be consistent with the previously used claim terminology. 
	Claim 10 recites the limitation “the guard mounting ring” instead of “the mounting ring” or “the mounting ring of the guard device” in order to be consistent with the previously used claim terminology. 
	Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim(s) 21-25 been renumbered 96-100.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-13, 17, 19-20, 98-100 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sleeve" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It appears that either line 3 should amended to recite “a retractor including a sleeve” to provide sufficient antecedent basis for this limitation or line 8 should instead be amended recite “a sleeve of the retractor”; and for the purpose of compact prosecution, has been examined below under this assumption. 
Claim 98 recites the limitation “the plurality of petals” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It appears that the claim should instead recite “the plurality of elongated members”, and for the purpose of compact prosecution, has been examined below under this assumption. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11, 96-97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes (U.S. Pub. No. 2012/0130183 A1, hereinafter “Barnes”). 
Barnes discloses, regarding claim 1, an apparatus (100, see Fig. 2) for placement in a body opening such as including an incision or a natural body opening (see para. [0022]) comprising: a retractor (112) having an insertion configuration (see para. [0030] “compressed”) and a retracting configuration (see para. [0030] “uncompressed”); and a guard device (140) having an insertion configuration (see para. [0027] “compression”) and a deployed configuration (see para. [0027] “uncompressed”), the guard device being movable by the retractor from the insertion configuration to the deployed configuration as the retractor is moved to the retracting configuration (see para. [0027]), wherein at least a portion of the guard is disposed between an outer surface and an inner surface of the sleeve (see annotated Fig. 3 below).

    PNG
    media_image1.png
    512
    610
    media_image1.png
    Greyscale

Regarding claim 2, wherein the retractor comprises a distal retractor member (124) and a proximal retractor member (128) and wherein the guard device in the deployed configuration is located between the distal retractor member and the proximal retractor member (see Fig. 4).
Regarding claim 11, wherein the guard device comprises a plurality of petals (142), each petal having a proximal end (146) and a distal end (148), wherein the distal end of each of the plurality of petals is configured to move radially outward from a longitudinal axis of the retractor as the retractor is moved from the insertion configuration to the retracting configuration (see para. [0027], note that the distal end of 
Barnes discloses, regarding claim 96, an apparatus (100, see Fig. 2) for placement in a body opening (see para. [0022]) comprising: a retractor (112) including a retractor sleeve (122); and a guard device (140) having an insertion configuration (see para. [0030] “compressed”) and a retracting configuration (see para. [0030] “uncompressed”), wherein the guard device includes a plurality of elongated members (142) connected to a proximal ring (150), wherein an inner surface of distal ends of each of the plurality of elongated members contacts the retractor sleeve (see annotated Fig. 3 above), and wherein the retractor sleeve is configured to move the guard device between the insertion configuration and the retracting configuration (see para. [0027], note that the distal end of the petals move radially outward from the longitudinal axis when the retractor is no longer being compressed radially inward).
Regarding claim 97, wherein the distal end of each of the plurality of petal members moves radially outward from a longitudinal axis of the retractor as the guard device transitions between the insertion configuration and the retracting configuration (see para. [0027], note that the distal end of the petals move radially outward from the longitudinal axis when the retractor is no longer being compressed radially inward).

Allowable Subject Matter
Claim(s) 3, 5-10, 12-13, 17, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 

Claim(s) 98-100 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method for inserting a retractor in a body opening that includes a sleeve attached to a guard device having a plurality of elongated members; and as required by claim 98. 
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 17, 19-20, 96-100 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773